

	

		II

		109th CONGRESS

		1st Session

		S. 545

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Thomas (for himself

			 and Mr. Kyl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to create

		  Lifetime Savings Accounts.

	

	

		1.Short titleThis Act may be cited as the

			 Lifetime Savings Account Act of

			 2005.

		2.Lifetime Savings

			 Accounts

			(a)In

			 generalSubchapter F of Chapter 1 of the Internal Revenue Code of

			 1986 (relating to exempt organizations) is amended by adding at the end the

			 following new part:

				

					IXLifetime Savings

				Accounts

						530A.Lifetime Savings Accounts

							(a)General

				ruleA Lifetime Savings Account shall be exempt from taxation

				under this subtitle. Notwithstanding the preceding sentence, such account shall

				be subject to the taxes imposed by section 511 (relating to imposition of tax

				on unrelated business income of charitable organizations).

							(b)Lifetime

				Savings AccountFor purposes of this section, the term

				Lifetime Savings Account means a trust created or organized in the

				United States for the exclusive benefit of an individual or his beneficiaries

				and which is designated (in such manner as the Secretary shall prescribe) at

				the time of the establishment of the trust as a Lifetime Savings Account, but

				only if the written governing instrument creating the trust meets the following

				requirements:

								(1)Except in the

				case of a qualified rollover contribution described in subsection (d)—

									(A)no contribution

				will be accepted unless it is in cash, and

									(B)contributions

				will not be accepted for the calendar year in excess of the contribution limit

				specified in subsection (c)(1).

									(2)The trustee is a

				bank (as defined in section 408(n)) or another person who demonstrates to the

				satisfaction of the Secretary that the manner in which that person will

				administer the trust will be consistent with the requirements of this section

				or who has so demonstrated with respect to any individual retirement

				plan.

								(3)No part of the

				trust assets will be invested in life insurance contracts.

								(4)The interest of

				an individual in the balance of his account is nonforfeitable.

								(5)The assets of the

				trust shall not be commingled with other property except in a common trust fund

				or common investment fund.

								(c)Treatment of

				contributions and distributions

								(1)Contribution

				limit

									(A)In

				generalThe aggregate amount of contributions (other than

				qualified rollover contributions described in subsection (d)) for any calendar

				year to all Lifetime Savings Accounts maintained for the benefit of an

				individual shall not exceed $5,000.

									(B)Cost-of-living

				adjustment

										(i)In

				generalIn the case of any calendar year after 2006, the $5,000

				amount under subparagraph (A) shall be increased by an amount equal to—

											(I)such dollar

				amount, multiplied by

											(II)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year, determined by substituting calendar year 2005 for

				calendar year 1992 in subparagraph (B) thereof.

											(ii)Rounding

				rulesIf any amount after adjustment under clause (i) is not a

				multiple of $500, such amount shall be rounded to the next lower multiple of

				$500.

										(2)DistributionsAny

				distribution from a Lifetime Savings Account shall not be includible in gross

				income.

								(d)Qualified

				rollover contributionFor purposes of this section, the term

				qualified rollover contribution means a contribution to a Lifetime

				Savings Account—

								(1)from another such

				account of the same beneficiary, but only if such amount is contributed not

				later than the 60th day after the distribution from such other account,

								(2)from a Lifetime

				Savings Account of a spouse of the beneficiary of the account to which the

				contribution is made, but only if such amount is contributed not later than the

				60th day after the distribution from such other account, and

								(3)before January 1,

				2007, from—

									(A)a qualified

				tuition program pursuant to section 529(c)(3)(E), or

									(B)a Coverdell

				education savings account pursuant to section 530(d)(9).

									(e)Loss of

				taxation exemption of account where beneficiary engages in prohibited

				transactionRules similar to the rules of paragraph (2) of

				section 408(e) shall apply to any Lifetime Savings Account.

							(f)Custodial

				accountsFor purposes of this section, a custodial account or an

				annuity contract issued by an insurance company qualified to do business in a

				State shall be treated as a trust under this section if—

								(1)the custodial

				account or annuity contract would, except for the fact that it is not a trust,

				constitute a trust which meets the requirements of subsection (b), and

								(2)in the case of a

				custodial account, the assets of such account are held by a bank (as defined in

				section 408(n)) or another person who demonstrates, to the satisfaction of the

				Secretary, that the manner in which he will administer the account will be

				consistent with the requirements of this section.

								For

				purposes of this title, in the case of a custodial account or annuity contract

				treated as a trust by reason of the preceding sentence, the person holding the

				assets of such account or holding such annuity contract shall be treated as the

				trustee thereof.(g)ReportsThe

				trustee of a Lifetime Savings Account shall make such reports regarding such

				account to the Secretary and to the beneficiary of the account with respect to

				contributions, distributions, and such other matters as the Secretary may

				require. The reports required by this subsection shall be filed at such time

				and in such manner and furnished to such individuals at such time and in such

				manner as may be required.

							.

			(b)Tax on excess

			 contributions

				(1)In

			 generalSubsection (a) of section 4973 of the Internal Revenue

			 Code of 1986 (relating to tax on excess contributions to certain tax-favored

			 accounts and annuities) is amended by striking or at the end of

			 paragraph (4), by inserting or at the end of paragraph (5), and

			 by inserting after paragraph (5) the following new paragraph:

					

						(6)a Lifetime

				Savings Account (as defined in section 530A),

						.

				(2)Excess

			 contributionSection 4973 of such Code is amended by adding at

			 the end the following new subsection:

					

						(h)Excess

				contributions to Lifetime Savings AccountsFor purposes of this

				section—

							(1)In

				generalIn the case of Lifetime Savings Accounts (within the

				meaning of section 530A), the term excess contributions means the

				sum of—

								(A)the amount by

				which the amount contributed for the calendar year to such accounts (other than

				qualified rollover contributions (as defined in section 530A(d))) exceeds the

				contribution limit under section 530A(c)(1), and

								(B)the amount

				determined under this subsection for the preceding calendar year, reduced by

				the excess (if any) of the maximum amount allowable as a contribution under

				section 530A(c)(1) for the calendar year over the amount contributed to the

				accounts for the calendar year.

								(2)Special

				ruleA contribution shall not be taken into account under

				paragraph (1) if such contribution (together with the amount of net income

				attributable to such contribution) is returned to the beneficiary before July 1

				of the year following the year in which the contribution is made.

							.

				(c)Failure to

			 provide reports on Lifetime Savings AccountsParagraph (2) of

			 section 6693(a) of the Internal Revenue Code of 1986 (relating to failure to

			 provide reports on individual retirement accounts or annuities) is amended by

			 striking and at the end of subparagraph (D), by striking the

			 period at the end of subparagraph (E) and inserting , and, and

			 by adding at the end the following new subparagraph:

				

					(F)section 530A(g)

				(relating to Lifetime Savings Accounts).

					.

			(d)Rollovers from

			 certain other Tax-Free accounts

				(1)Qualified State

			 tuition plansParagraph (3) of section 529(c) of the Internal

			 Revenue Code of 1986 (relating to distributions) is amended by adding at the

			 end the following new subparagraph:

					

						(E)Rollovers to

				Lifetime Savings Accounts

							(i)In

				generalSubparagraph (A) shall not apply to the qualified portion

				of any distribution which, before January 1, 2007, and within 60 days of such

				distribution, is transferred to a Lifetime Savings Account (within the meaning

				of section 530A) of the designated beneficiary. This subparagraph shall only

				apply to distributions in accordance with the previous sentence from an account

				which was in existence with respect to such designated beneficiary on December

				31, 2004.

							(ii)Qualified

				portionFor purposes of this subparagraph, the term

				qualified portion means the amount equal to the sum of—

								(I)the lesser of

				$50,000 or the amount which is in the account of the designated beneficiary on

				December 31, 2004,

								(II)any

				contributions to such account for the taxable year beginning after December 31,

				2004, and before January 1, 2006, and

								(III)any earnings of

				such account for such year.

								(iii)LimitationThe

				sum of the amounts taken into account under clause (ii)(II) with respect to all

				accounts of the designated beneficiary plus any amounts with respect to such

				designated beneficiary taken into account under section 530(d)(9)(B)(ii) shall

				not exceed the sum of $5,000 plus the earnings attributable to such

				amounts.

							.

				(2)Coverdell

			 education savings accountsSubsection (d) of section 530 of such

			 Code (relating to tax treatment of distributions) is amended by inserting at

			 the end the following new paragraph:

					

						(9)Rollovers to

				Lifetime Savings Accounts

							(A)In

				generalParagraph (1) shall not apply to the qualified portion of

				any amount paid or distributed from a Coverdell education savings account to

				the extent that the amount received is paid, before January 1, 2007, and not

				later than the 60th day after the date of such payment or distribution, into a

				Lifetime Savings Account (within the meaning of section 530A) for the benefit

				of the same beneficiary. This paragraph shall only apply to amounts paid or

				distributed in accordance with the preceding sentence from an account which was

				in existence with respect to such beneficiary on December 31, 2004.

							(B)Qualified

				portionFor purposes of this paragraph, the term qualified

				portion means the amount equal to the sum of—

								(i)the amount which

				is in the account of the beneficiary on December 31, 2004,

								(ii)any

				contributions to such account for the taxable year beginning after December 31,

				2004, and before January 1, 2006 and

								(iii)any earnings of

				such account for such year.

								(C)LimitationThe

				sum of the amounts taken into account under subparagraph (B)(ii) with respect

				to all accounts of the beneficiary plus any amounts with respect to such

				beneficiary taken into account under section 529(c)(3)(E)(ii)(II) shall not

				exceed the sum of $5,000 plus the earnings attributable to such amounts.

							.

				(e)Conforming

			 amendmentThe table of parts for subchapter F of chapter 1 of the

			 Internal Revenue Code of 1986 is amended by adding at the end the following new

			 item:

				

					

						Part IX. Lifetime Savings

				Accounts

					

					.

			(f)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			

